FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LINKLINE COMMUNICATIONS, INC.;         
INREACH INTERNET LLC; OM
NETWORKS, dba Omsoft
Technologies, Inc.; NITELOG, INC.,
dba Red Shift Internet Services,             No. 05-56023
               Plaintiffs-Appellees,
                v.                            D.C. No.
                                           CV-03-05265-SVW
SBC CALIFORNIA, INC., fka Pacific              ORDER
Bell Telephone Company; PACIFIC
BELL INTERNET SERVICES; SBC
ADVANCED SOLUTIONS, INC.,
            Defendants-Appellants.
                                       
    On Remand from the United States Supreme Court

                     Filed April 9, 2009

  Before: Sidney R. Thomas, Kim McLane Wardlaw, and
             Ronald M. Gould, Circuit Judges.


                          ORDER

PER CURIAM:

  In light of the Supreme Court’s opinion in Pacific Bell
Telephone Co. v. Linkline Communications, Inc., ___ U.S.
___, 129 S. Ct. 1109 (2009), we vacate our prior opinion in
LinkLine Communications, Inc. v. SBC California, Inc., 503
F.3d 876 (9th Cir. 2007) and remand to the district court for
proceedings consistent with the Supreme Court decision,

                            4161
4162    LINKLINE COMMUNICATIONS v. SBC CALIFORNIA
including but not limited to, its consideration of proposed
amendments to the complaint.

  The mandate shall issue forthwith.

  REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.